DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gutelius (US 2016/0290424) in view of Weiler et al. (US 6,761,252).
Regarding independent claim 1, Gutelius discloses a brake apparatus for a vehicle (see Abstract, FIGS. 1-4), comprising: a motor section (50) receiving electric power, and generating power (see ¶ 0033); a power transmission section (52, 54, 56) rotated by driving the motor section (see ¶ 0045); a pair of pressing units (38a, 38b) receiving power from the power transmission section and pressing a brake pad (see FIG. 2; ¶ 0044); a load transmission unit (48) installed between the pair of pressing units (see e.g. FIG. 3), connected to each of the pair of pressing units (via (46a, 46b)), and transmitting a pressing load of any one of the pair of pressing units to the other pressing unit (see ¶ 0039); and a caliper housing (22) having installed therein the pressing units (see FIG. 2).  
Gutelius does not disclose that the motor section is mounted to an upper surface of the caliper housing, the motor section is mounted to the upper surface of the caliper housing while being surrounded by a motor housing; a motor inserting part which entirely surrounds an outer surface of the motor housing inserted therein is formed on the upper surface of the caliper housing; and the motor inserting part is formed integrally with the caliper housing.
Weiler teaches a brake apparatus for a vehicle (see Abstract, FIGS. 1-3) comprising a motor section (8) mounted to an upper surface of a caliper housing (see FIGS. 1, 2), the motor section is mounted to the upper surface of the caliper housing while being surrounded by a motor housing (see FIG. 1, motor components located within a housing); a motor inserting part (12) which entirely surrounds an outer surface of the motor housing inserted therein is formed on the upper surface of the caliper housing (see FIGS. 1, 2); and the motor inserting part is formed integrally with the caliper housing (see FIGS. 1, 2).
It would have been obvious to configure the motor section of Gutelius to be mounted to an upper surface of the caliper housing to provide a compact construction of the caliper (see e.g. FIG. 2, motor is located above piston, thereby reducing length in a longitudinal direction), and further allowing the motor and gear assembly to be pre-assembled and coupled to the caliper housing (see e.g. Weiler, col. 3, lines 62-65).  


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gutelius (US 2016/0290424) in view of Weiler et al. (US 6,761,252), as applied to claim 1, above, and further in view of Brumfield et al. (US 2004/0074716).
Regarding claim 8, Gutelius does not disclose a cover unit detachably coupled to the caliper housing to cover the motor inserting part.
Brumfield teaches a brake apparatus (see Abstract, FIGS. 1-4) comprising a cover unit (60) detachably coupled to the caliper housing to cover the caliper (see e.g. FIG. 2).
It would have been obvious to combine the cover unit of Brumfield with the brake apparatus of Gutelius to provide a cover that encompasses the entire brake caliper, thereby providing an aesthetically pleasing look in addition to reducing a buildup of brake dust on the wheel and reducing the temperature of the caliper brake and rotor disc by channeling a flow of air (see e.g. Brumfield, ¶ 0003).  
Regarding claim 9, Brumfield teaches that the cover unit (60) has one end which is coupled to a side of a caliper housing (36) and the other end which is coupled to an opposite side of the caliper housing (see e.g. FIG. 4).
Regarding claim 10, Brumfield discloses that the cover unit is disposed to be spaced apart from the upper surface of the caliper housing (see FIG. 5).
Response to Arguments
Applicant's arguments filed 27-Apr-2022 have been fully considered but they are moot in view of the new grounds of rejection noted above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
May 23, 2022